Citation Nr: 1437469	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-24 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased evaluation for dermatofibrosarcoma protuberans of the left axilla, currently evaluated as noncompensably disabling.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to a service connected disability and herbicide exposure.

3. Service connection for a head disorder also claimed as migraine and sinusitis, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that a remand is warranted for all these issues.

As to the Veteran's claim of entitlement to an increased rating for dermatofibrosarcoma, the Board notes that the Veteran had a thorough examination in February 2010, which indicated that the condition had not recurred, and that the only residual was a small scar, slightly lighter than the surrounding skin, which was not tender or painful, and measured 4.5 cm, and was depressed by .2 cm..  The Veteran however disagreed with this assessment.  He underwent further VA examination in December 2013, which indicated that the condition requiring the excision of this dermatofibrosarcoma had not recurred, however, that examination did not include specifics of the scar such as size, and whether it was tender or painful.  As this most recent examination was inadequate to determine the present level of severity of the Veteran's scar, the Board finds that the Veteran is entitled to a further VA examination that adequately addresses the level of severity of the Veteran's dermatofibrosarcoma scar of the left axilla.

As to the Veteran's claim of entitlement to service connection for erectile dysfunction, the Veteran's claim was initially framed as secondary to his service connected PTSD.  As such, his claim was previously denied based in large part on the report of a September 2012 VA examination, which found the Veteran had erectile dysfunction, but that it was not secondary to PTSD, and noted that the Veteran had risk factors such as age and diabetes.  There is also a January 2013 addendum to that VA examination report which indicates "no change is made to the previous opinion regarding the etiology of the claimed ED".  However, a February 2013 rating decision granted the Veteran service connection for diabetes.  Diabetes was clearly one of the risk factors for erectile dysfunction noted in the Veteran's September 2012 examination, although only one of many risk factors cited.  As the Veteran now is service connected for diabetes, and as diabetes was previously cited as a risk factor for erectile dysfunction, the Board finds that the Veteran should be provided with an addendum opinion regarding whether the Veteran's erectile dysfunction was caused or has been permanently aggravated by diabetes.

As to the Veteran's claim of entitlement to service connection for a head injury, the Board notes that the Veteran was denied service connection for this disability because there was no evidence linking a current disability to service.  However, the Veteran has indicated repeatedly that he received significant treatment for head/sinus problems in the 1980s at a VA hospital.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the Board finds it must remand this claim in order that an attempt may be made to associate these documents with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. The RO shall contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for any of the issues on appeal.  After allowing an appropriate time for response, contact any identified facility, including the VA facility at which the Veteran was most recently treated, to obtain all of his available treatment records.  The RO should also verify from the Veteran the name of the VA hospital at which he was treated in the 1980s for a head condition, and make every effort to obtain those records and associate them with the Veteran's claims file.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2. After the above development has been completed, and the relevant records associated with the Veteran's claims file, please schedule the Veteran for a VA examination for his dermatofibrosarcoma scar of the left axilla.  All relevant tests and studies should be undertaken. The examiner should specifically note any recurrence of the dermatofibrosarcoma.  As to the scar, the examiner should specifically note whether it is tender, unstable, painful, or discolored.  The examiner should also provide measurements of the scar.  The examiner must provide reasons and bases in support of his decision.

3.  As well, the claims file should be returned to the examiner who conducted the Veteran's September 2012 VA examination, if available.  The examiner should be asked to offer an opinion as to whether it is as least as likely as not that the Veteran's current erectile dysfunction was caused by or has been permanently aggravated by his now service connected diabetes.  The examiner must provide reasons and bases in support of his decision.

4. After ensuring that the above requested actions are completed, re-adjudicate the claims on appeal. 

5. After completion of the above requested development, and any other development deemed warranted by the record, the RO should readjudicate the claims on appeal, in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last SSOC on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations. 

6. If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



